Title: To George Washington from Timothy Pickering, 20 November 1797
From: Pickering, Timothy
To: Washington, George



Sir
Philadelphia Novr 20 1797.

The Spanish letter which you transmitted to me in your favour of the  ult. and which I recd the 2d inst. at Trenton, I have had translated; and the sentiments therein expressed being personal to you, as well as official in being addressed to the President of the U. States, I do myself the honor to inclose a copy of the translation. An acknowledgement to those Spanish Officers for their liberality of conduct towards the American vessel they relieved, and respectful, friendly & generous sentiments towards you and the citizens of the U. States, is manifestly due: but it will be difficult to find a conveyance to that sequestered region.
I have been honoured with your letter of the 6th instant; and shall conform to your wishes respecting Mr Parish of Hamburg, and Mr Bucknall’s pamphlet.
The inclosed letter from Mr King came to hand this day under his cover to me.

I am apprehensive that young la Fayette has been too precipitate in his voyage to France. The late explosion in France will doubtless prevent his fathers return thither. But independently of this, it is probable that his coming to America is indispensable. In a letter dated Septr 5th at London, Mr King writes me thus, “Mr Williams our Consul at Hamburg informs me that the Imperial Minister has notified to him that the Emperor had consented to the release of General la Fayette, upon condition that he should embark for America, within eight days after his arrival at Hamburg: He also requested Mr Williams to make the necessary preparations for his embarkation.”
Mr Williams answered without hesitation, that such provision should be made, altho’ he had no instructions on the subject. Mr King wrote him approving of his decision; and desired him to draw upon him for the necessary expences. Mr King has remaining in his hands a part of the monies granted to Genl la Fayette by the U. States.
To-day I received a letter from Mr Williams dated Hamburg Septr 19. in which is the following passage. “The Imperial Minister received, yesterday, an official note, that orders had been given to release General la Fayette & his companions. We have a right to expect that they are on the way to this place.”
It is true that Mr King, in his letter of Sept. 5th “did not consider it certain that General la Fayette would go to Hamburg, or embark immediately for America; having understood that he would be allowed by the Emperor to go to Holland, where (if permitted by the Dutch Government) he might perhaps be inclined to wait some time, in order to ascertain whether he will be allowed to return to France.” But by the late explosion, I presume there will remain no room for hesitation; and that he will embark without delay, for the U.S.
This intelligence I know must be particularly interesting to you; and therefore I have detailed all the information I have received. I have the honour to be with great respect, sir, your most obt servt

Timothy Pickering

